In re Ross, Donald; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Assumption, 23rd Judicial District Court, Div. “D”, No. 88-67; to the Court of Appeal, First Circuit, No. KW93 0552.
Granted; this ease is remanded to the court of appeal for consideration of relator’s claims on the merits. Documents included in relator’s application show that the counsel’s motion to withdraw from the case on January 11, 1993 was granted, and that relator was therefore not represented by an attorney when he filed his application in the court of appeal complaining of the denial of relief in the district court.
DENNIS, J., not on panel.